DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group IV, Claim 7, in the reply filed on 04-23-21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru et al. (US4544625).
Re Claim 7, Ishimaru show and disclose
A laminated structure for use in a method of making a printed circuit board, the laminated structure comprising: 
a photosensitive resin layer (photosensitive resin layer 19, fig. 5); 
a support layer (support layer 18, fig. 5) covering one surface of the 
photosensitive resin layer; and 
a cover layer (cover layer 20, fig. 5) covering a surface of the support layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160131974 US-20090317746 US-5916738 US-5924912 US-20120040290 US-20110111344 US-20110081616 US-20100129752 US-5756261 US-5601905 US-20100239977 US-20090166818 US-20010023532 US-20010012869 US-20050186332 US-20020055062 US-20050153238 US-20120015288 US-5776995 US-4961817 US-20040221447 US-20090310909 US-20070295534 US-20080278858 US-20080000673 US-20070172756 US-20150153647 US-20090297981 US-4438190 US-6225570 US-20070269738 US-20070126030 US-20090314525 US-20090310908 US-20140158412 US-20150101857 US-20160322293 US-20070105036 US-5837427 US-4499163 US-20170153551 US-20160170299 US-20130298398 US-20110159430 US-20090202944 US-20070111136 US-20120067626 US-20040146263 US-5258094 US-20110086309 US-20040063025 US-6169593 US-20040048978 US-20160330845 US-20150293443 US-20170261851 US-20150382473 US-20170219923 US-5135606 US-20080029293 US-20090297982 US-20180284920 US-20100248162 US-5986335 US-20090296364 US-20140178814 US-20120301824 US-20120301825 US-20150185603 US-20090274900 US-20160209743 US-20180237549.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848